Opinion by Sedgwick, Ch. J.; Freedman, J., concurred.
Judgment affirmed, with costs.
Horace Russell, J.,
wrote as follows: “I agree that the questions in this case ought to be passed on by the court of appeals. But in view of the facts that that part of Judge D atteobth’s opinion in Meeker v. Wright, which takes the ground that the married woman’s act of 1862, has in effect overthrown the doctrine, that when real estate is conveyed to husband and wife they take as tenants of the entirety with the right of survivorship, etc., was not concurred in by a majority of the court, I do nob think it a sufficient authority for a decision at variance with all the previous (and indeed subsequent) decisions of this state, and of other states having a similar statute.”